DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 4 and 5, filed 7/11/2022, with respect to the cancellation of claims 3 and 4 have been fully considered and are persuasive.  The rejections of claims 3 and 4 have been withdrawn. 
Allowable Subject Matter
Claims 1, 2, and 5-7 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding independent claim 1; Osaki et al. U.S. PGPUB No. 2017/0301513 discloses a charged particle beam device, comprising: a beam source 106 configured to irradiate a sample 112 with a charged particle beam 107; a diaphragm 116 including an opening used for angle discrimination of secondary charged particles emitted from the sample 112 (“a detection aperture 116 to discriminate a detection angle of the secondary electrons 114” [0041]); a first detector 121 provided closer to the sample 112 than the diaphragm 116, and configured to detect a part of the secondary charged particles (“a detector 2:121 to detect tertiary electrons 120” [0041]); a second detector 119 provided closer to the beam source 106 than the diaphragm 116, and configured to detect secondary charged particles passing through the opening (“a detector 1:119 to detect tertiary electrons 118” [0041]); an image generation unit configured to generate an image based on a first signal output from the first detector or a second signal output from the second detector (“The signals detected by the detector 1:119 and the detector 2:121 are converted into image data by the processing unit 103 in accordance with an instruction from the general control unit 102” [0042]). However, although Osaki discloses “a processing unit to obtain information on the step pattern using the information on a ratio between signals outputted from the first and the second detection unit” [Abstract], there is no explicit disclosure of a composite ratio calculation unit configured to calculate a composite ratio for each position in a field of view based on the first signal or the second signal with respect to a calibration sample that is a sample having a flat surface, wherein the image generation unit generates a composite image by synthesizing the first signal and the second signal with respect to an observation sample using the composite ratio.  
Todokoro et al. U.S. Patent No. 5,900,629 discloses a charged particle beam device (as illustrated in figure 5), comprising: a beam source 1 configured to irradiate a sample 12 with a charged particle beam 7; a diaphragm 29b including an opening 28b; a first detector 34 provided closer to the sample 12 than the diaphragm 29b, and configured to detect a part of the secondary charged particles (“the secondary signal which is detected by the upper detector 33 contains a large number of secondary electrons and reflected electrons which have been emitted from the sample 12 perpendicularly thereto, an image can be obtained which is different in the contrast from that in the lower detector 34” [col. 8; lines 38-56]); a second detector 33 provided closer to the beam source 1 than the diaphragm 29b, and configured to detect secondary charged particles passing through the opening 28b (“the secondary electrons or the reflected electrons which have passed through the central hole 28b of the target plate 29b of the lower detector 34 can be detected by the upper detector 33” [col. 8; lines 38-56]); an image generation unit configured to generate an image based on a first signal output from the first detector or a second signal output from the second detector (“ the scanning image can be formed by calculating the detection signals from the respective detectors” [col. 3; lines 11-27]). However, Todokoro does not disclose that the diaphragm opening is used for angle discrimination of secondary charged particles emitted from the sample; and Todokoro does not disclose a composite ratio calculation unit configured to calculate a composite ratio for each position in a field of view based on the first signal or the second signal with respect to a calibration sample that is a sample having a flat surface, wherein the image generation unit generates a composite image by synthesizing the first signal and the second signal with respect to an observation sample using the composite ratio.
He et al. U.S. PGPUB No. 2020/0035448 discloses a charged particle beam device irradiation a specimen having “a nearly flat surface” [0075]. However, there is no explicit disclosure of irradiation a calibration sample having a flat surface (separate from, and synthesized with the signal(s) from an observation sample).
Zotta et al. U.S. PGPUB No. 2017/0345615 discloses a charged particle beam device imaging a calibration specimen (“Specifically, a calibration image of a sample of the predetermined reference structure is captured using a charged particle beam of an observation device (e.g., microscope)” [0048]) wherein a composite image is formed (in step 210 of figure 2) by synthesizing the image of the calibration sample (step 206 of figure 2) with respect to an observation sample (step 204 of figure 2). However, Zotta does not disclose that the calibration specimen have a flat surface, and Zotta does not disclose a composite ratio calculation unit configured to calculate a composite ratio for each position in a field of view based on a first signal output from a first detector closer to a sample than a diaphragm or a second signal output from a second detector closer to a charged particle beam source than the diaphragm with respect to a calibration sample that is a sample having a flat surface, wherein the image generation unit generates a composite image by synthesizing the first signal and the second signal with respect to an observation sample using the composite ratio.
The prior art fails to teach or reasonably suggest, in combination with the other claim limitations, a composite ratio calculation unit configured to calculate a composite ratio for each position in a field of view based on a first signal output from a first detector closer to a sample than a diaphragm or a second signal output from a second detector closer to a charged particle beam source than the diaphragm with respect to a calibration sample that is a sample having a flat surface, wherein the image generation unit generates a composite image by synthesizing the first signal and the second signal with respect to an observation sample using the composite ratio.

Regarding dependent claims 2 and 5-7; these claims are allowable at least for their dependence, either directly or indirectly, upon independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489. The examiner can normally be reached M-Th 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON L MCCORMACK/Examiner, Art Unit 2881